Exhibit 10.3

PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


2019-2021 PERFORMANCE INCENTIVE
AWARD AGREEMENT

﻿

﻿

﻿

 

Participant Name

[ ]

Award Date

[ ]

Performance Period

June 1, 2019 through May 31, 2021

Maximum Number of Restricted Stock Units

[ ]

﻿

﻿

1. Grant of Award.  This 2019-2021 Officer Performance Incentive Award Agreement
(this “Award Agreement”) sets forth the terms and conditions of the Performance
Award (the “Award”) granted to you by the Governance and Compensation Committee
(the “Committee”) of the Board of Directors of Paychex, Inc. (the “Company”)
under the Company’s 2002 Stock Incentive Plan, as amended and restated effective
October 14, 2015 (the “Plan”).  The Award is subject to all of the provisions of
your Award Notice and the Plan, which is hereby incorporated by reference and
made a part of this Award Agreement.  The capitalized terms used in this Award
Agreement, and not otherwise defined herein, are defined in the Plan.  In the
event of any conflict among the provisions of the Plan and this Award Agreement,
the provisions of the Plan will be controlling and determinative.

2. Maximum Number of Restricted Stock Units and Components.  The Maximum Number
of Restricted Stock Units of the Award is set forth above and consists of two
components:  (a) the Service Revenue component; and (b) the Operating Income
component, each of which shall represent 50 percent of the Maximum Number of
Restricted Stock Units. 

3. Requirement of Employment.  Your rights to the Actual Number of Restricted
Stock Units (as that term is defined below) under Section 5, shall be
provisional and shall be canceled in whole or in part, as determined by the
Committee in its sole discretion if your continuous employment with the Company
terminates for any reason other than  death or Disability on or before the last
day of the Performance Period.  Whether and as of what date your employment with
the Company shall terminate if you are granted a leave of absence or commence
any other break in employment intended by your employer to be temporary, shall
be determined by the Committee in its sole discretion.  In the event of your
death or Disability, you or your estate shall



--------------------------------------------------------------------------------

 

be entitled to receive a pro-rata payment of the Actual Number of Restricted
Stock Units of the Award based on the ratio of the number of days from the
beginning of the Performance Period through the date of your death
or Disability, and the total number of days in the Performance Period.   

4. Determination of Number of Restricted Stock Units.

(a) Potential Number of Restricted Stock Units and Actual Number of Restricted
Stock Units.  As soon as practicable after the last day of the Performance
Period and prior to the payment of the Award, the Committee shall determine the
Restricted Stock Units due under Section 4(b) and 4(c), each as of the last day
of the Performance Period, if any.  The sum of the Restricted Stock Units under
the Service Revenue metric and the Restricted Stock Units under the Operating
Income metric shall be the Potential Number of Restricted Stock Units of the
Award as so determined.  The Committee may, in its sole discretion, then reduce,
but not increase, the Potential Number of Restricted Stock Units to determine
the Actual Number of Restricted Stock Units of the Award.

(b) Service Revenue.  The Restricted Stock Units earned under the Service
Revenue metric shall be determined based upon the Company’s cumulative Service
Revenue for the Performance Period, as determined by the Committee, and the
Service Revenue Restricted Stock Units matrix attached hereto as Exhibit A.

(c) Operating Income.  The Restricted Stock Units earned under the Operating
Income metric shall be determined based upon the Company’s cumulative Operating
Income for the Performance Period, as determined by the Committee, and the
Operating Income Restricted Stock Units matrix attached hereto as Exhibit A.

(d) Calculation.  In determining the Potential Number of Restricted Stock Units
of the Award, “Service Revenue” and “Operating Income” for the Performance
Period, mean the cumulative Company Service Revenue and Operating Income,
respectively, each as determined by summing the values reported in the Company’s
annual audited financial statements for such period, but in each case excluding
the following (each, an “Exclusion Item”):  asset write-downs or impairments;
litigation or claim judgments or settlements; changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
severance, contract termination and other costs related to entering or exiting
certain business activities; and gains or losses from the acquisition or
disposition of businesses or assets, from discontinued operations, or from the
early extinguishment of debt, or other unusual items.  Notwithstanding the
Exclusion Items, “Service Revenue” shall include cumulative Company Service
Revenue attributable to business acquisitions in an amount not to exceed 2% of
the Service Revenue target goal set forth in the Service Revenue Restricted
Stock Units matrix attached hereto as Exhibit A.  In addition to its general
authority to reduce the Potential Number of Restricted Stock Units when
determining the Actual Number of Restricted Stock Units of the Award, the
Committee may, in its sole discretion, take into consideration the effect of the
inclusion of one or more of the Exclusion Items, provided, however, that the
Actual Number of Restricted Stock Units may not exceed the Potential Number of
Restricted Stock Units as determined pursuant to this Section 4.  



2

--------------------------------------------------------------------------------

 

(e) Committee’s Determinations Final.  The Committee’s determination of the
Service Revenue, the Operating Income, the Potential Number of Restricted Stock
Units and the Actual Number of Restricted Stock Units pursuant to this Award
Agreement shall be final, binding and conclusive upon you and all persons
claiming under or through you.

5. Payment of Award.

(a) The Actual Number of Restricted Stock Units, as determined pursuant to
Section 4, if any, shall become payable to you in Restricted Stock Units as
promptly as practicable following the Committee’s certification of performance
achievement at the end of the Performance Period, but in no event later than 90
days after the end of the Performance Period (the “Payment Date”).  Except as
provided in the award agreement for the Restricted Stock Units or in the event
of your Retirement (as defined below), such Restricted Stock Units shall be
subject to a one-year continued-employment vesting period commencing as of the
date of issuance of the Restricted Stock Units and subject to such other terms
and conditions as may be set forth by the Committee at the time of issue.  You
shall not be entitled to receive dividend equivalents with respect to the
Restricted Stock Units underlying this Award until such Restricted Stock Units
have been issued to you following the end of the Performance Period, and the
dividend equivalents  accrued on any unvested Restricted Stock Units shall be
retained by the Company and shall only be paid to you upon the vesting and
payment of the Restricted Stock Units to which the dividend equivalents relate;
upon the forfeiture of any Restricted Stock Units, your right to the dividend
equivalents  accrued on the Restricted Stock Units which are forfeited shall
also be forfeited.    Notwithstanding the terms of the Plan, for purposes of
this Award Agreement and the award agreement for the Restricted Stock Units, the
term “Retirement” means retirement from the Company at age 60 or later with ten
or more years of employment (full-time or part-time) with the Company.

(b) Any payment made in respect to the Award may be reduced by the amount of all
taxes required by any governmental authority to be withheld and paid over by the
Company or any Affiliate to the governmental authority on account of such
payment; the actual number of Shares issued in payment of any vested Restricted
Stock Units may be reduced by the number of Shares necessary to pay such
withholding.

6. Miscellaneous. 

(a) Section 409A.  The Award is intended to comply with the requirements of
Section 409A of the Code, and this Award Agreement shall be interpreted and the
Award shall be administered consistent with such intention.

(b) Amendment.  Except as otherwise provided by the Plan, the Company may only
alter, amend or terminate the Award with your consent.

(c) No Right to Employment.  Neither the Plan, the granting of the Award nor
this Award Agreement gives you any right to remain in the employment of the
Company or any Affiliate.

(d) Nontransferable.  The Award may not be sold, assigned, transferred, pledged
or encumbered in any way prior to the payment thereof, whether by operation of
law or otherwise.



3

--------------------------------------------------------------------------------

 

(e) Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

﻿

*   *   *



4

--------------------------------------------------------------------------------